DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the network element" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claim 5 is objected to because of the following informalities:  typographical error.    Claim 5 currently recites “The circuitry if claim 4”, which appears to be a typographical error for “The circuitry of claim 4”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,256,949. Although the claims at issue are not identical, they are not patentably distinct from each other because all claimed features are similarly recited in the cited US patent.

Current Application
US 10,256,949
1.  A communication device comprising: a transmitter configured to transmit signals representing data to a network element of a wireless communications system using shared resources of an uplink of a first wireless access interface provided by the network element; a receiver configured to receive signals representing data from the network element using shared resources of a downlink of the first wireless access interface, wherein allocations of the shared resources are made by the network element and the uplink of the first wireless access interface is within a first set of resources; and a controller configured to control the transmitter and the receiver to transmit and to receive signals representing data to and from another communications device using a second wireless access interface which is within a second set of resources, the second set of resources being formed from resources of the first set of resources for allocation for device-to-device communications by the network element, and resources of the second wireless access interface are divided in time into at least a data region and a control region.
1. A communications device comprising: a transmitter configured to transmit signals representing data to a network element of a wireless communications system using shared resources of an uplink of a first wireless access interface provided by the network element; a receiver configured to receive signals representing data from the network element using shared resources of a downlink of the first wireless access interface, wherein allocations of the shared resources are made by the network element and the uplink of the first wireless access interface is within a first set of resources; and a controller configured to control the transmitter and the receiver to transmit and to receive signals representing data to and from another communications device using a second wireless access interface which is within a second set of resources, the second set of resources being formed from resources of the first set of resources available for allocation for device-to-device communications by the network element, wherein resources of the second wireless access interface are divided in time into at least a data region and a control region such that the data region and the control region are not transmitted at a same timing, the control region is received at a predetermined temporal periodicity, the control region and the data region are contiguous in time, and the control region includes a resource allocation message providing an indication of at least a first allocation of resources of the data region for use by the communications device for the device-to-device communications and a second allocation of resources of the data region for use by the communications device for uplink communications with the network element.
2.  A network element comprising: a transmitter configured to transmit signals representing data to a communications device using shared resources of a downlink of a first wireless access interface provided by the network element; a receiver configured to receive signals representing data from the communications device using shared resources of an uplink of the first wireless access interface, wherein allocations of the shared resources are made by the network element and the uplink of the first wireless access interface is within a first set of resources; and a controller configured to allocate a second set of resources formed from the first set of resources for use by a second wireless access interface, the second wireless access interface being within the second set of resources and being used for device-to-device communications by the communications device.
14. A network element comprising a transmitter configured to transmit signals representing data to a communications device using shared resources of a downlink of a first wireless access interface provided by the network element; a receiver configured to receive signals representing data from the communications device using shared resources of an uplink of the first wireless access interface, wherein allocations of the shared resources are made by the network element and the uplink of the first wireless access interface is within a first set of resources; and a controller configured to allocate a second set of resources formed from the first set of resources for use by a second wireless access interface, the second wireless access interface being within the second set of resources and being used for device-to-device communications by the communications device, wherein resources of the second wireless access interface are divided in time into at least a data region and a control region such that the data region and the control region do not overlap in time, the control region is transmitted at a predetermined temporal periodicity, the control region and the data region are contiguous in time, and the control region includes a resource allocation message providing an indication of at least a first allocation of resources of the data region for use by the communications device for the device-to-device communications and a second allocation of resources of the data region for use by the communications device for uplink communications with the network element.
3.  The network element of claim 2, wherein the first access interface includes a control channel, and the second set of resources is contiguous in frequency with the control channel.
16. The network element as claimed in claim 14, wherein the first wireless access interface includes a control channel and the second set of resources for preferable allocation for use by the second wireless access interface is contiguous in frequency with the control channel.
4.  Circuitry for a communications device, the circuitry configured to: transmit signals representing data to a wireless communications system using shared resources of an uplink of a first wireless access interface, wherein the uplink of the first wireless access interface is within a first set of resources; receive signals representing data from the wireless communications system using shared resources of a downlink of the first wireless access interface, wherein allocations of the shared resources are made by the wireless communications system; and perform device-to-device (D2D) communications with another communications device using a second wireless access interface which is within a second set of resources, wherein the second set of resources is formed from resources of the first set of resources for allocation for D2D communications by the network element, and resources of the second wireless access interface are divided in time into at least a data region and a control region.
1.  A communications device comprising: a transmitter configured to transmit signals representing data to a network element of a wireless communications system using shared resources of an uplink of a first wireless access interface provided by the network element; a receiver configured to receive signals representing data from the network element using shared resources of a downlink of the first wireless access interface, wherein allocations of the shared resources are made by the network element and the uplink of the first wireless access interface is within a first set of resources; and a controller configured to control the transmitter and the receiver to transmit and to receive signals representing data to and from another communications device using a second wireless access interface which is within a second set of resources, the second set of resources being formed from resources of the first set of resources available for allocation for device-to-device communications by the network element, wherein resources of the second wireless access interface are divided in time into at least a data region and a control region such that the data region and the control region are not transmitted at a same timing, the control region is received at a predetermined temporal periodicity, the control region and the data region are contiguous in time, and the control region includes a resource allocation message providing an indication of at least a first allocation of resources of the data region for use by the communications device for the device-to-device communications and a second allocation of resources of the data region for use by the communications device for uplink communications with the network element.
5. The circuitry if claim 4, wherein signals transmitted via the control region provide an indication of the allocation of resources within the data region.
1.  A communications device comprising: a transmitter configured to transmit signals representing data to a network element of a wireless communications system using shared resources of an uplink of a first wireless access interface provided by the network element; a receiver configured to receive signals representing data from the network element using shared resources of a downlink of the first wireless access interface, wherein allocations of the shared resources are made by the network element and the uplink of the first wireless access interface is within a first set of resources; and a controller configured to control the transmitter and the receiver to transmit and to receive signals representing data to and from another communications device using a second wireless access interface which is within a second set of resources, the second set of resources being formed from resources of the first set of resources available for allocation for device-to-device communications by the network element, wherein resources of the second wireless access interface are divided in time into at least a data region and a control region such that the data region and the control region are not transmitted at a same timing, the control region is received at a predetermined temporal periodicity, the control region and the data region are contiguous in time, and the control region includes a resource allocation message providing an indication of at least a first allocation of resources of the data region for use by the communications device for the device-to-device communications and a second allocation of resources of the data region for use by the communications device for uplink communications with the network element.
6. The circuitry of claim 5, wherein the circuitry is configured to: receive signals representing a resource allocation message in the control region, the resource allocation message providing an indication of a set of resources of the data region; and perform D2D communications with the another communications device using the indicated set of resources.
1.  A communications device comprising: a transmitter configured to transmit signals representing data to a network element of a wireless communications system using shared resources of an uplink of a first wireless access interface provided by the network element; a receiver configured to receive signals representing data from the network element using shared resources of a downlink of the first wireless access interface, wherein allocations of the shared resources are made by the network element and the uplink of the first wireless access interface is within a first set of resources; and a controller configured to control the transmitter and the receiver to transmit and to receive signals representing data to and from another communications device using a second wireless access interface which is within a second set of resources, the second set of resources being formed from resources of the first set of resources available for allocation for device-to-device communications by the network element, wherein resources of the second wireless access interface are divided in time into at least a data region and a control region such that the data region and the control region are not transmitted at a same timing, the control region is received at a predetermined temporal periodicity, the control region and the data region are contiguous in time, and the control region includes a resource allocation message providing an indication of at least a first allocation of resources of the data region for use by the communications device for the device-to-device communications and a second allocation of resources of the data region for use by the communications device for uplink communications with the network element.

2. The communications device as claimed in claim 1, wherein the controller is configured to control the transmitter and the receiver to transmit and receive signals representing the resource allocation message in the control region; and transmit and to receive the signals representing data to and from the other communications device using the first allocation of resources.
7.  The circuitry of claim 4, wherein the first set of resources is within a first frequency range and the second set of resources is within a second frequency range.
3. The communications device as claimed in claim 1, wherein the first set of resources is within a first frequency range and the second set of resources is within a second frequency range.
8. The circuitry of claim 4, wherein the second set of resources is formed in a predetermined set of resources of the first set of resources.
7. The communications device as claimed in claim 1, wherein the second set of resources is formed in a predetermined set of resources of the first set of resources.
9. The circuitry of claim 4, wherein the second wireless access interface includes a reference symbol region for providing reference symbols for channel estimation at a receiving communications device.
8. The communications device as claimed in claim 1, wherein the second wireless access interface includes a reference symbol region for providing reference symbols for channel estimation at a receiving communications device, and the controller is configured to control the transmitter and receiver to transmit and to receive reference signals representing reference symbols in the reference symbol region.
10.  The circuitry of claim 9, wherein the circuitry is configured to transmit and receive reference signals representing reference symbols in the reference symbol region.
8. The communications device as claimed in claim 1, wherein the second wireless access interface includes a reference symbol region for providing reference symbols for channel estimation at a receiving communications device, and the controller is configured to control the transmitter and receiver to transmit and to receive reference signals representing reference symbols in the reference symbol region.
11.  The circuitry of claim 10, wherein the control region is associated with a reference symbol region, and the associated control regions and reference symbols region are contiguous in time.
9. The communications device as claimed in claim 8, wherein the control region is associated with a reference symbol region, the associated control regions and reference symbols region being contiguous in time.
12.  The circuitry if claim 4, wherein the circuitry is configured to receive an indication of the second set of resources from the wireless communications network.
10. The communications device as claimed in claim 1, wherein the controller is configured to control the receiver to receive an indication of the second set of resources from the network element.
13.  The circuitry of claim 7, wherein the second frequency range is contiguous in frequency and smaller than and within the first frequency range.
4. The communications device as claimed in claim 3, wherein the second frequency range is contiguous in frequency and smaller than and within the first frequency range.
14. The circuitry of claim 4, wherein the resources of the second set of resources are contiguous in frequency.
11. The communications device as claimed in claim 1, wherein the resources of the second set of resources are contiguous in frequency.
15.  The circuitry of claim 4, wherein the control region of the second wireless access interface is positioned in a predetermined set of resources of the second wireless access interface.
12. The communications device as claimed in claim 1, wherein the control region of the second wireless access interface is positioned in a predetermined set of resources of the second wireless access interface.
16.  The circuitry of claim 7, wherein the uplink of the first wireless access interface includes control channels positioned toward the upper and lower frequencies of the first frequency range.
5. The communications device as claimed in claim 3, wherein the uplink of the first wireless access interface includes control channels positioned toward the upper and lower frequencies of the first frequency range, and the second frequency range is formed using resources from the shared resources of the first frequency range.
17.  The circuitry of claim 16, wherein the second frequency range is formed using resources from the shared resources of the first frequency range
5. The communications device as claimed in claim 3, wherein the uplink of the first wireless access interface includes control channels positioned toward the upper and lower frequencies of the first frequency range, and the second frequency range is formed using resources from the shared resources of the first frequency range.
18.  The circuitry of claim 17, wherein the second frequency range is contiguous in frequency with at least one of the control channels.
6. The communications device as claimed in claim 5, wherein the second frequency range is contiguous in frequency with at least one of the control channels.
19.  The circuitry of claim 4, wherein the resources of the second wireless access interface are divided into a plurality of control regions, data regions and reference symbol regions in accordance with a predetermined pattern.
13. The communications device as claimed in claim 1, wherein the resources of the second wireless access interface are divided into a plurality of control regions, data regions and reference symbol regions in accordance with a predetermined pattern, and the controller is configured to control the receiver, in response to an absence of a data region resource allocation relating to the communications device in a control region, to enter a reduced-power state.
20.  The circuitry of claim 19, wherein the circuitry is configured to enter a reduced-power state in response to an absence of a data region resource allocation relating to the communications device in a control region.
13. The communications device as claimed in claim 1, wherein the resources of the second wireless access interface are divided into a plurality of control regions, data regions and reference symbol regions in accordance with a predetermined pattern, and the controller is configured to control the receiver, in response to an absence of a data region resource allocation relating to the communications device in a control region, to enter a reduced-power state.


As shown above, the claims of the current application and the cited US patent are almost identical.  Minor differences exists between the currently presented claims and those of the cited US Patent.  Claim 1 of the current application recites that “the second set of resources being formed from resources of the first set of resources for allocation for device-to-device communications by the network element” while claim 1 of the cited US patent recites that “the second set of resources being formed from resources of the first set of resources available for allocation for device-to-device communications by the network element”.  It would have been obvious to one of ordinary skill in the art that the resources available for allocation could be utilized for device-to-device communications as in the currently cited claims.  Therefore, the minor differences between the claims in the current application are obvious variations of the claims in the cited US Patent and the currently presented claims are rejected under obviousness-type double patenting.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 12-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kalhan (US 2014/0321423).
Kalhan discloses the following features.
Regarding claim 1, a communication device (see first UE device 104 in Fig. 1A) comprising: a transmitter configured to transmit signals representing data to a network element of a wireless communication system (see base station 102 in Fig. 1A) using shared resources of an uplink of a first wireless interface provided by the network element (see uplink communication 118 between the UE 104 and the base station 102 using the share wireless communication resource 121 in Fig. 1A); a receiver configured to receive signals representing data from the network element using shared resources of a downlink of the first wireless access interface (see downlink communication 114 between the UE 104 and base station 102 using the shared resource 121 in Fig. 1A), wherein allocation of the shared resources are made by the network element (see “A scheduler in a communication system schedules (assigns) scheduled downlink communication resources for downlink transmission of signals from a base station, schedules (assigns) scheduled uplink communication resources for uplink communication from wireless communication UE devices to base stations” recited in paragraph [0005]; wherein the functions of the controller 108, which includes the scheduler 112 may be performed by the base stations as recited in paragraph [0017]; the combination of the base station and the controller in Fig. 1A may also be considered together as the claimed network element) and the uplink of the first wireless access interface is within a first set of resources (see uplink 118 is within the wireless resource 121 in Fig. 1A), and a controller (a UE 104 must include a processor for controlling its functionalities) configured to control the transmitter circuitry and the receiver circuitry to transmit and to receive signals representing data to and from another communication device using a second wireless access interface which is within a second set of resources (see wireless interface between UE 104 and UE 106 within the D2D resource and D2D signals 130 in Fig. 1A), the second set of resources being formed from resources of the first set of resources for allocation for device-to-device communication by the network element (see paragraph [0005], which recites “The D2D communication resources are from either the defined downlink communication resources or the defined uplink communication resources” and paragraph [0027] “the time segments and frequency band assigned to the D2D communication link are not used by the base station to serve non-D2D UE devices"), and resources of the second wireless access interface are divided in time into at least a data region and a control region (see channel D2D control channel 502 and D2D data channel 504 of channels divided in time-frequency resources shown in Fig. 5 and paragraph [0038]).

Regarding claim 2, a network element (see combination of base station 102 and controller 108 in Fig. 1A) comprising: a transmitter (base station must include a transmitter) configured to transmit signals representing data to a communications device using shared resources of a downlink of a first wireless access interface provided by the network element (see downlink communication 114 between the UE 104 and the base station102 using the shared wireless communication resource 121 in Fig. 1A); a receiver (base station must include a receiver) configured to receive signals representing data from the communications device using shared resources of an uplink of the first wireless access interface (see uplink communication 118 between the UE 104 and the base station 12 using the shared resource 121 as shown in Fig. 1A), wherein allocations of the shared resources are made by the network element (see “A scheduler in a communication system schedules (assigns) scheduled downlink communication resources for downlink transmission of signals from a base station, schedules (assigns) scheduled uplink communication resources for uplink communication from wireless communication UE devices to base stations” recited in paragraph [0005]; wherein the functions of the controller 108, which includes the scheduler 112 may be performed by the base stations as recited in paragraph [0017]; the combination of the base station and the controller in Fig. 1A may also be considered together as the claimed network element) and the uplink of the first wireless access interface is within a first set of resources (see Fig. 1, wherein the uplink 118 is within the resources 121); and a controller (a base station must include a controller) configured to allocate a second set of resources formed from the first set of resources for use by a second wireless access interface, the second wireless access interface being within the second set of resources and being used for device-to-device communications by the communications device (see paragraph [0005], which recites “The D2D communication resources are from either the defined downlink communication resources or the defined uplink communication resources” and paragraph [0027] “the time segments and frequency band assigned to the D2D communication link are not used by the base station to serve non-D2D UE devices”).

Regarding claim 3, wherein the first access interface includes a control channel, and the second set of resources is contiguous in frequency with the control channel (see Fig. 5, wherein the D2DCCH 502 is contiguous to the PDCCH 408).

Regarding claim 4, circuitry for a communication device (see first UE device 104 in Fig. 1A), the circuitry to: transmit signals representing data to a wireless communication system (see base station 102 in Fig. 1A) using shared resources of an uplink of a first wireless interface provided by the network element (see uplink communication 118 between the UE 104 and the base station 102 using the share wireless communication resource 121 in Fig. 1A), wherein the uplink of the first wireless access interface is within a first set of resources (see uplink 118 is within the wireless resource 121 in Fig. 1A), and processing circuitry (a UE 104 must include a processor for controlling its functionalities); receive signals representing data from the wireless communication system using shared resources of a downlink of the first wireless access interface (see downlink communication 114 between the UE 104 and base station 102 using the shared resource 121 in Fig. 1A), wherein allocation of the shared resources are made by the wireless communication system (see “A scheduler in a communication system schedules (assigns) scheduled downlink communication resources for downlink transmission of signals from a base station, schedules (assigns) scheduled uplink communication resources for uplink communication from wireless communication UE devices to base stations” recited in paragraph [0005]; wherein the functions of the controller 108, which includes the scheduler 112 may be performed by the base stations as recited in paragraph [0017]; the combination of the base station and the controller in Fig. 1A may also be considered together as the claimed network element); and perform D2D communications with another communication device using a second wireless access interface which is within a second set of resources (see wireless interface between UE 104 and UE 106 within the D2D resource and D2D signals 130 in Fig. 1A), wherein the second set of resources being formed from resources of the first set of resources for preferable allocation for D2D communication by the network element (see paragraph [0005], which recites “The D2D communication resources are from either the defined downlink communication resources or the defined uplink communication resources” and paragraph [0027] “the time segments and frequency band assigned to the D2D communication link are not used by the base station to serve non-D2D UE devices"), and resources of the second wireless access interface are divided in time into at least a data region and a control region (see channel D2D control channel 502 and D2D data channel 504 of channels divided in time-frequency resources shown in Fig. 5 and paragraph [0038]).

Regarding claim 5, wherein signals transmitted via the control region provide an indication of the allocation of resources within the data region (see “the D2DCCH to determine the time frequency resources that will be used for D2D transmission by the first wireless communication device 104 to the second wireless communication device 106” recited in paragraph [0046]).

Regarding claim 6, wherein the circuitry is configured to: receive signals representing a resource allocation message in the control region, the resource allocation message providing an indication of a set of resources of the data region (see “the D2DCCH to determine the time frequency resources that will be used for D2D transmission by the first wireless communication device 104 to the second wireless communication device 106” recited in paragraph [0046]; paragraph [0044] also show that the D2DCCH transmitted by the first UE 104 may include CRA information for the second UE 106, wherein the CRA information also includes the resource allocation information for the second UE 106); and perform D2D communications with the another communications device using the indicated set of resources (see Fig. 7 and paragraph [0049], which shows that the CRA information 126 in the PDCCH identifies the D2DDCH 502 and the D2DCCH 504; and wherein the CRA is forwarded by the first UE 104 to the second UE 106 in the D2DCCH as shown in paragraph [0044] and [0046]).

Regarding claim 7, wherein the first set of resources is within a first frequency range and the second set of resources is within a second frequency range (Fig. 5 and Fig. 7, wherein the PDCCH/PDSCH uses different frequency ranges as the D2DDCH and D2DCCH).

Regarding claim 12, wherein the circuitry is configured to receive an indication of the second set of resources from the wireless communications network (see “CRA information 126 is sent by the base station 102 to the first wireless communication device 104 in a PDCCH transmission 608” recited in paragraph [0043]).

Regarding claim 13, wherein the second frequency range is contiguous in frequency and smaller than and within the first frequency range (see Fig. 5, wherein the D2DCCH 502 and D2DDCH 504 channels are smaller and within the frequency range of the PDCCH 408).

Regarding claim 14, wherein the resources of the second set of resources are contiguous in frequency (Fig. 5, wherein D2DCCH 502 and D2DDCH 504 are contiguous in frequency).

Regarding claim 15, wherein the control region of the second wireless access interface is positioned in a predetermined set of resources of the second wireless access interface  (see D2DCCH 502 being in specific time-frequency resource as shown in the subframe shown Fig. 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalhan as applied to claim 4 above, and further in view of Doppler (US 2011/0106952).
Kalhan discloses the features as shown above.
Kalhan does not disclose the following features: regarding claim 8, wherein the second set of resources is formed in a predetermined set of resources of the first set of resources.
Doppler discloses the following features.
Regarding claims 8, wherein the second set of resources is formed in a predetermined set of resources of the first set of resources (see “the first UE may signal scheduling decisions or other information indicative of the resource allocation received from the AP to the second UE at a particular or fixed position within the resources of the AP using, for example, a D2D common control channel (CCCH)…” recited in paragraph [0056]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Kalhan using features, as taught by Doppler, in order to provide the AP control over different options for providing resources for D2D communication (see Doppler, paragraph [0056]).

Claim(s) 9-11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalhan as applied to claim 4 above, and further in view of Kwak (US 2014/0233476).
Kalhan discloses the features as shown above.
Kalhan also discloses the following features.
Regarding claim 19, wherein the resources of the second wireless access interface are divided into a plurality of control regions (see Fig. 5, wherein the D2DCCH 402 include a plurality of regions), data regions (see Fig. 5, wherein the D2DDCH are divided into a plurality of regions) in accordance with a predetermined pattern (see pattern shown in Fig. 5).
Kalhan does not disclose the following features: regarding claim 9, wherein the second wireless access interface includes a reference symbol region for providing reference symbols for channel estimation at a receiving communications device; regarding claim 10, wherein the circuitry is configured to transmit and receive reference signals representing reference symbols in the reference symbol region; regarding claim 11, wherein the control region is associated with a reference symbol region, and the associated control regions and reference symbols region are contiguous in time; regarding claim 19, wherein the resources of the second wireless access interface are divided into reference symbol regions.
Kwak discloses the following features.
Regarding claim 9, wherein the second wireless access interface includes a reference symbol region for providing reference symbols for channel estimation at a receiving communications device (see SRS symbol 307 in the D2D subframe fore channel estimations of the UEs as shown in Fig. 3 and paragraph [0055]).
Regarding claim 10, wherein the circuitry is configured to transmit and receive reference signals representing reference symbols in the reference symbol region  (Kalhan discloses a processor controlling the transmitter and receiver to transmit and receive the subframes; Fig. 9 of Kwak also discloses the use of a controller for controlling the transmitter).
Regarding claim 11, wherein the control region is associated with a reference symbol region, and the associated control regions and reference symbols region are contiguous in time  (see Fig. 3, wherein the reference symbol 307 is contiguous with the D2D channels 306; Kalhan also shows that a reference signal 410 being contiguous with the D2DCCH 502 in Fig. 5).
Regarding claim 19, wherein the resources of the second wireless access interface are divided into reference symbol regions (see reference signal 410 being located at the last symbol of the D2D subframe in Fig. 3 and paragraph [0055]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Kalhan using features, as taught by Kwak, in order to allow channel estimation of UEs by the base station (see paragraph [0055] of Kwak).

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalhan as applied to claim 7 above, and further in view of Kim  (US 2015/0146687).
Kalhan discloses the features as shown above.
Kalhan also discloses the following features.
Regarding claim 17, wherein the second frequency range is formed using resources from the shared resources of the first frequency range (see Figs. 4-5, wherein the D2DCCH and D2DDCH channels are within the shared resources of the PDSCH channels).
Regarding claim 18, wherein the second frequency range is contiguous in frequency with at least one of the control channels (see Fig. 5, wherein the D2D frequencies 502 and 504 are contiguous with the PDCCH 408).
Kalhan does not disclose the following features: regarding claim 16, wherein the uplink of the first wireless access interface includes control channels positioned toward the upper and lower frequencies of the first frequency range.
Kim discloses the following features.
Regarding claim 16, wherein the uplink of the first wireless access interface includes control channels positioned toward the upper and lower frequencies of the first frequency range  (see Fig. 4 and paragraph [0053], wherein the uplink control region RB pairs (PUCCH) are located at the upper frequencies and lower frequencies of the uplink subframe).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Kalhan using features, as taught by Kim, in order to provide an uplink subframe structure that maintain a single-carrier property (see paragraph [0053] of Kim).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalhan and Kwak as applied to claim 19 above, and further in view of Ericsson ("D2D Scheduling Procedure", 3GPP DRAFT; R2-134238; 3GPP TSG-RAN WG2 #84; included in the IDS dated 04/26/2021).
Kalhan and Kwak discloses the features as shown above.
Kalhan does not disclose the following features: regarding claim 20, wherein the circuitry is configured to enter a reduced-power state in response to an absence of a data region resource allocation relating to the communications device in a control region.
Ericsson discloses the following features.
Regarding claim 20, wherein the circuitry is configured to enter a reduced-power state in response to an absence of a data region resource allocation relating to the communications device in a control region (see Observations 2-4 in Section 2.3.1, which recites that with scheduling assignment transmitted at known points in time, the receiver can use DRX to reduce power consumption; that is, with the scheduling assignment and CRA transmitted in the control channels as taught by Kalhan, the receiver may enter DRX mode when there is no data being transmitted in order to reduce power consumption).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Kalhan and Kwak using features, as taught by Ericsson, in order to reduce power consumption (see Ericsson Section 2.3.1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/           Primary Examiner, Art Unit 2473